SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period EndedJune 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.000-50151 Allegheny Bancshares, Inc. (Exact name of registrant as specified in its charter) West Virginia 22-3888163 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 300 North Main Street P. O. Box 487
